Exhibit 10.4

PREMIUM LETTER

May 10, 2006

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3900

Fort Worth, TX 76102

AmeriCredit Automobile Receivables Trust 2006-R-M

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, MN 55479

$1,200,000,000

AmeriCredit Automobile Receivables Trust 2006-R-M

Automobile Receivables Backed Notes

$448,000,000 Class A-1 Notes

$552,000,000 Class A-2 Notes

$200,000,000 Class A-3 Notes

Ladies and Gentlemen:

This letter (this “Premium Letter”) will confirm the agreement of AmeriCredit
Financial Services, Inc. (“AmeriCredit”) AmeriCredit Automobile Receivables
Trust 2006-R-M (the “Issuer”), Wells Fargo Bank, National Association (the
“Trustee,” the “Trust Collateral Agent,” the “Collateral Agent,” and the “Backup
Servicer”) and MBIA Insurance Corporation (“MBIA”) that the following
nonrefundable payments and other obligations are to be made and undertaken in
connection with, and subject to, the closing of the above-described transaction
and in consideration of the issuance by MBIA of its Note Guaranty Insurance
Policy No. 47966 (the “Policy”), in respect thereof. The Insurer Premium paid
hereunder shall be nonrefundable for any reason whatsoever, including the lack
of any payment under the Policy or any other circumstances relating to the
$1,200,000,000 AmeriCredit Automobile Receivables Trust 2006-R-M Automobile
Receivables Backed Notes $448,000,000 Class A-1 Notes, $552,000,000 Class A-2
Notes, $200,000,000 Class A-3 Notes, (the “MBIA-Insured Obligations”) or
provision being made for payments of the MBIA-Insured Obligations prior to
maturity.

The payments payable pursuant to the terms hereof shall constitute the “Premium”
referred to in the Insurance Agreement dated as of May 10, 2006 (the “Insurance
Agreement”) among MBIA, the Issuer, AmeriCredit, individually and as Servicer
and Custodian, AFS SenSub Corp., as Seller, the Trustee, the Trust Collateral
Agent, the Collateral Agent and the Backup



--------------------------------------------------------------------------------

Servicer. The obligations of AmeriCredit and the Issuer hereunder constitute an
obligation of AmeriCredit or the Issuer, as applicable, under the Insurance
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the Insurance Agreement or in the Sale and Servicing
Agreement (as defined in the Insurance Agreement).

1. AmeriCredit shall pay or cause to be paid the following amounts on or before
the Closing Date:

(a) Except as set forth in clauses (b), (c) and (d) below, all legal fees,
disbursements and all other out of pocket expenses incurred by MBIA or agents of
MBIA in connection with the issuance of the Policy, fees for the consent letter
of MBIA’s accountants, and fees of MBIA’s auditors, if any. Such amounts shall
be wired on the Closing Date to the MBIA account set forth below (or as
otherwise directed by a third party upon presentation of its invoice);

(b) Legal fees and expenses of Kutak Rock LLP in an amount not to exceed
$40,000.00 to be billed separately by Kutak Rock LLP, which shall paid by check
or wire transfer on or about the Closing Date to Kutak Rock LLP pursuant to the
instructions set forth on their statement; and

(c) Fees of Moody’s Investors Service Inc., Fitch Inc., and Standard & Poor’s
Ratings Services (the “Rating Agencies”) to be billed directly by the Rating
Agencies; and

(d) All costs and expenses of due diligence reviews performed by [Virgil Baker &
Associates Inc.] in the amount of $13,886.87 which shall be paid within 30 days
of presentation of an invoice therefore.

2. The Issuer shall pay pursuant to Section 5.7 of the Sale and Servicing
Agreement, an Insurer Premium (the “Insurer Premium”) payable monthly in arrears
in accordance with the wiring instructions for MBIA set forth below in the
following amounts:

(a) On the June 2006 Distribution Date, in an amount equal to $126,666.67, which
equals the 19 days of premium due from the Closing Date to but excluding the
first Distribution Date at the Premium Percentage set forth below;

(b) Beginning on the July 2006 Distribution Date and on each Distribution Date
thereafter, in an amount equal to 0.0167% (based upon a “Premium Percentage” of
0.20% per annum) times the outstanding principal amount of the MBIA-Insured
Obligations (before taking into account any distributions on that date). The
Insurer Premium for each Distribution Date shall be calculated on the basis of a
360-day year consisting of twelve 30-day months.

3. All Rating Agency fees and accountants’ fees incurred at any time by MBIA in
connection with the Insurance Agreement and the transactions described in the
Prospectus Supplement but excluding any Rating Agency Fees associated with the
Revolving Period, shall be payable by AmeriCredit within 30 days of presentation
of an invoice therefore.

 

2



--------------------------------------------------------------------------------

4. All reasonable costs and expenses (including those of legal counsel) incurred
by MBIA in connection with any modification, waiver, amendment, revision or
similar action of the Insurance Agreement, the Policies, and/or the Basic
Documents and/or the enforcement against AmeriCredit, the Issuer, the Seller,
the Trust Collateral Agent, the Back-up Servicer, the Trustee or the Servicer of
MBIA’s rights under the Insurance Agreement, the Policy, and/or the Basic
Documents, shall be payable by AmeriCredit within 30 days of presentation of an
invoice therefore.

5. Unless another account is designated to you in writing, federal funds wire
transfers to MBIA should be made with the following details specifically stated
on the wire instructions:

MBIA wiring instructions:

Account Name: MBIA Insurance Corporation

Account Number: 910-2-721728

Bank: JPMorgan Chase Bank

4 Chase Metro Tech Center

Brooklyn, NY 11245

ABA Number: 021-000-021

Reference: Policy No. 47966

6. All fees and expenses due and payable to MBIA hereunder that are not paid on
the date due, shall accrue interest at the Late Payment Rate, such interest to
be calculated on the basis of a 360-day year for the actual number of days
elapsed and shall be payable on demand.

7. The Trustee and the Trust Collateral Agent hereby acknowledges their
obligations to pay the amounts set forth above from moneys of the Issuer
pursuant to the terms of the Indenture or the Sale and Servicing Agreement.

8. This Premium Letter may be executed in counterparts by the parties hereto,
and all such counterparts shall constitute one and the same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

Sincerely,

MBIA INSURANCE CORPORATION

By

 

/s/ Stephanie Taylor Ciavarello

 

Assistant Secretary

 

ACKNOWLEDGED AND AGREED:

AMERICREDIT FINANCIAL SERVICES, INC.

By:

 

/s/ Sheli D. Fitzgerald

Title:

 

Vice President, Structured Finance

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-R-M, as Issuer

By: Wilmington Trust Company,

not in its individual capacity but solely as Owner Trustee

By:

 

/s/ Joann A. Rozell

Title:

 

Assistant Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee, as Trust Collateral Agent
and as Collateral Agent

By:

 

/s/ Marianna C. Stershic

Title:

 

Vice President